Citation Nr: 1328835	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to VA nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, R.M., and S.E.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  He died in July 1968.  The Appellant is the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which denied VA nonservice-connected death pension benefits and denied dependency and indemnity compensation (DIC) benefits to include service connection for the Veteran's cause of death. 

While the Appellant did not initially claim service connection for the cause of the Veteran's death, she appealed both the April 2009 the denial of nonservice-connected death pension benefits and service connection for the cause of the Veteran's death in a notice of disagreement and substantive appeal.  Moreover, the Board finds that both of these issues were adequately addressed in a March 2010 statement of the case.  Accordingly, the issues of service connection for the cause of the Veteran's death and entitlement to nonservice-connected death pension benefits are currently before the Board.  Because the RO previously denied service connection for the cause of the Veteran's death in November 1982, the Board has recharacterized that issue as a claim to reopen service connection for the cause of the Veteran's death.

The Appellant testified at a June 2013 Board videoconference hearing.  The hearing transcript has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for the cause of the Veteran's death and entitlement to VA nonservice-connected death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1982 rating decision, the RO denied service connection for the cause of the Veteran's death.

2.  The Veteran did not submit a timely notice of disagreement to the November 1982 rating decision.  

3.  Evidence received since the November 1982 rating decision relates to an unestablished fact necessary to substantiate service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The November 1982 rating decision which denied service connection for the cause of the Veteran's death became final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2012).

2.  The evidence received subsequent to the November 1982 rating decision is new and material and service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  Although VA did not provide the Appellant with adequate notice in regard to the new and material evidence claim, in light of the Board's favorable decision on that issue, the Board finds no prejudice to the Appellant in proceeding with the issuance of a decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Kent v. Nicholson, 
20 Vet. App. 1 (2006).  
  
The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a certificate of death, lay statements, and a videoconference hearing transcript.  Although a VA examination was not conducted with respect to the new and material evidence claim, the Board finds that an opinion is not required for the purpose of reopening the Appellant's claim.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Appellant. 

Reopening Service Connection for the Cause of the Veteran's Death

The RO previously considered and denied a claim for service connection for the cause of the Veteran's death in an unappealed November 1982 rating decision.  The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3).

 Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Service connection for the cause of the Veteran's death was initially denied by the RO, on the merits, in an unappealed November 1982 rating decision, which found that the Veteran died of massive pulmonary embolus and no relationship was shown between the Veteran's death and any condition in service.  Evidence of record at the time of the November 1982 rating decision contained only the Veteran's service treatment records and a certificate of death.  The Appellant did not submit a timely notice of disagreement to the November 1982 decision, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In light of the foregoing, the Board finds that new and material evidence in this case must tend to show that the Veteran's principal or contributory cause of death began in service, or is otherwise related to service.  

Evidence received subsequent to the November 1982 rating decision, relevant to the claim for DIC benefits, includes lay statements and testimony from the Appellant, the Veteran's brother, and his daughter.  This evidence is new in that it was not previously submitted.  The Board finds that the new evidence received since the final rating decision in November 1982 is material.  The Veteran's brother has reported that the Veteran had varicose veins present in both legs at the time of his discharge from service, and the Veteran's wife testified that she first noticed the Veteran's varicose veins in 1955 or 1956, shortly after service separation.  The Appellant also testified that she was told by a physician at the time of the Veteran's death that pulmonary embolus was due to varicose veins, and she identified outstanding evidence in the form of an autopsy report which she states confirmed that his death was due to varicose veins.  The Appellant's daughter provided further testimony indicating that after the Veteran's death, the family discussed the cause of death due to varicose veins.

The new evidence identifies continuous post-service symptoms of varicose veins and identifies medical records, specifically, an autopsy report that suggests a relationship between varicose veins and the Veteran's death due to pulmonary embolus.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus, although medical nexus to such continuous symptomatology may be required).  Such lay evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, 3 Vet. App. 513.  The Board finds that the additional lay statements and testimony, when presumed to be credible for the purpose of reopening, tend to suggest a nexus between an in-service disability and the Veteran's cause of death and, as such, relate to this unestablished fact necessary to substantiate the claim for service connection for the Veteran's cause of death.

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for the Veteran's cause of death has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  However, as explained in the remand below, further development is necessary before the Board can address the merits of the claim.


ORDER

New and material evidence having been received, service connection for the Veteran's cause of death is reopened.



REMAND

In the present case, the RO did not provide the Appellant with VCAA notice in regard to service connection for the Veteran's cause of death. The RO should address all VCAA notice deficiencies on remand.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  

The Appellant contends that the Veteran's death was is due a pulmonary embolism, claimed to be due to varicose veins, which in turn are claimed to have been incurred in service.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c).

A certificate of death shows that the Veteran died of massive pulmonary embolus in July 1968.  No contributory causes of death were identified.  At the time of his death, the Veteran was not service connected for varicose veins or any other disabilities.  

During an April 2013 videoconference, the Appellant reported that an autopsy was performed at the time of the Veteran's death and she reported that the autopsy confirmed that the Veteran's pulmonary embolus was due to varicose veins.  The Veteran's certificate of death indicates that he was treated at the Memorial Baptist Hospital at the time of his death and confirms that an autopsy was performed; however, an autopsy report and hospital records leading up to the Veteran's death are not of record.  Thus, the Board finds that a remand is required to obtain any records of treatment for varicose veins, as well as terminal hospital records from Memorial Baptist Hospital and an identified autopsy report.    

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) , is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347   (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  Due to the chronology of events described by the Appellant and lay witnesses, the Board finds that a VA medical opinion is necessary to assist in determining whether the claimed varicose veins were incurred in service, and if so, whether they contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

Additionally, in July 2013, the Appellant submitted additional evidence addressing both service connection for the cause of the Veteran's death and entitlement to VA nonservice-connected death pension benefits without a waiver of consideration by the Agency of Original Jurisdiction.  This included updated income information and a lay statement from the Appellant.  The Board finds that this evidence needs to be considered by the RO/AMC on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should provide the Appellant with VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which addresses service connection for the cause of the Veteran's death. 

2.  The RO/AMC should request that the Appellant identify any treatment for varicose veins as well as any relevant treatment preceding the Veteran's death, to include an autopsy report and hospital records from Memorial Baptist Hospital.  After securing the necessary release, the RO/AMC should obtain any identified private treatment records.  If the search for such records has negative results, documentation to that effect must be added to the claims file.  The RO/AMC should inform the Appellant that she may submit any such records directly to the RO/AMC. 

3.  After all available records have been associated with the record, the RO/AMC should refer the case to an appropriate VA examiner for a medical opinion to address service connection for the Veteran's cause of death, claimed as due to varicose veins, which in turn are claimed to have been incurred in service.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The VA examiner should offer the following opinions:

A)  Is it at least as likely as not that the Veteran had diagnosed varicose veins which were incurred in service?

B)  Is it at least as likely as not that varicose veins, were the immediate or underlying cause of the Veteran's death or were otherwise etiologically related to the cause of the Veteran's death?

C)  Is it at least as likely as not that varicose veins, contributed substantially and materially to the cause of the Veteran's death?

D)  Is it at least as likely as not varicose veins, were so debilitating that they accelerated the Veteran's death?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 
 
The examiner is asked to provide an explanation for each opinion with appropriate references to the evidence of record and generally accepted medical principles.  

In providing a rational, the VA examiner should consider the Appellant and other lay witnesses' assertions of symptomatology that they are competent to observe, such as noticing the presence of varicose veins on the Veteran shortly after service. 

4.  After all development has been completed, the RO should readjudicate the issues of service connection for the cause of the Veteran's death and entitlement to VA nonservice-connected death pension benefits based on the additional evidence of record.  If the determination remains unfavorable to the Appellant, she and her representative should be provided with a supplemental statement of the case (SSOC). The Appellant and her representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


